NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA
Vv. Criminal No. 18-215 (MAS)

JOSEPH KENNY BATTS MEMORANDUM OPINION

 

 

This matter comes before the Court upon Defendant Joseph Kenny Batts’s (“Defendant”)
Motion for Acquittal pursuant to Federal Rule of Criminal Procedure 29(c) (“Rule 29”) and for a
New Trial pursuant to Federal Rule of Criminal Procedure 33(a) (“Rule 33”). (ECF Nos. 99, 100.)
The United States of America (the “Government”) opposed. (ECF No. 102.) For the reasons stated
below, the Court denies Defendant’s Motion for Acquittal and for a New Trial.

I. BACKGROUND

Defendant was indicted on one count of conspiracy to defraud the United States in violation
of 18 U.S.C. § 371 and five counts of aiding and assisting in the preparation of false federal income
tax returns in violation of 26 U.S.C. § 7206(2). (Indictment, ECF No. 1.) Trial began on
September 11, 2019. (Trial Transcript (“Tr.””) 1 1:10, ECF No. 94.) The Government’s evidence at
trial consisted of testimony from witnesses, such as IRS agents and taxpayers whose returns were
prepared by Defendant, as well as various records, including income tax returns, a recording of
Defendant preparing a tax return for an undercover agent, and Form 1098-Ts recovered from
Defendant’s computer. After the Government rested, Defendant moved for a judgment of acquittal
on Counts One through Six of the Indictment. (Tr. [V 753:4-17, ECF No. 97.) The Court reserved

decision on the motion. (Tr. 1V 755:12—14.) Defendant then rested without calling any witnesses.
(Tr. IV 758:18-19.) The trial ended on September 17, 2019. (Tr. V 919:21—22, ECF No. 98.) That
same day, the jury returned a verdict of guilty on Counts One through Six. (Tr. V 921:3-25.)
Il. LEGAL STANDARD

A. Motion for Judgment of Acquittal

“Under Rule 29, a defendant who asserts that there was insufficient evidence to sustain a
conviction shoulders ‘a very heavy burden.’” United States v. Tiangco, 225 F. Supp. 3d 274,
278-79 (D.N.J. 2016) (quoting United States v. Anderson, 108 F.3d 478, 481 (3d Cir. 1997)). The
Court “cannot substitute its judgment for that of the jury.” Jc. at 279. Rather, the Court “must view
the evidence, and all reasonable inferences therefrom, in the light most favorable to the
prosecution, resolving all credibility issues in the prosecution’s favor.” Jd. “Having done so, the
[C]ourt must uphold the conviction if ‘any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.’” /d. (quoting Jackson v. Virginia, 443 U.S. 307,
319 (1979)) (emphasis in original).

B. Motion for New Trial

Pursuant to Rule 33(a), the Court may vacate any judgment and grant a new trial if the
interest of justice so requires. Fed. R. Crim. P. 33(a). A motion for new trial under Rule 33 will be
granted when the “charge is against the weight of the evidence.” United States v. Salahuddin, 765
F.3d 329, 346 (3d Cir. 2014). A court should grant a motion for a new trial only when “there is a
serious danger that a miscarriage of justice has occurred—that is, that an innocent person has been
convicted.” United States v. Hamilton, No. 05-876, 2010 WL 1027412, at *1 (D.N.J. Mar. 18,
2010) (quoting United States v. Brennan, 326 F.3d 176, 189 (3d Cir. 2003)). When an error has
allegedly been committed at trial, “[a] new trial is required on this basis only when “the[] errors,
when combined, so infected the jury’s deliberations that they had a substantial influence on the

outcome of the trial.’” United States v. Copple, 24 F.3d 535, 547 n.17 (3d Cir. 1994) (second

ho
alteration in original) (quoting United States v. Thornton. 1 F.3d 149, 156 (3d Cir. 1993)).
Consequently, Rule 33 motions must be “granted sparingly and only in exceptional cases.”
Brennan, 326 F.3d at 189. Finally, the evidence is not viewed favorably to one side or the other,
instead the Court “exercises its own Judgment.” United States v. Johnson, 302 F.3d 139, 150 (3d
Cir. 2002).
Il. PARTIES’ POSITIONS

A. Motion for Judgment of Acquittal

i, Count One

Defendant argues that no rational juror could have found that the Government proved all
elements of Count One beyond a reasonable doubt. (Def.’s Moving Br. 5, ECF No. 99-2.)
Defendant asserts that Damien Askew (“Askew”) and Rudolph Sanders (“Sanders”) (collectively,
“the Co-conspirators”) did not have time to interact with Defendant because of the high volume of
work Tax Pro’s employees were expected to handle. (/d.) Additionally, Defendant asserts that he
did not provide any on-the-job training to the Co-conspirators. (/d.) Defendant argues that, because
the Co-conspirators did not have time to interact with Defendant and did not receive training from
Defendant, the Government failed to show that Defendant was a member of the conspiracy and
that Defendant had a unity of purpose to engage in the conspiracy. (/d.) Defendant, therefore,
asserts that the Government failed to prove that he was a party to the conspiracy beyond a
reasonable doubt. (/d.) Defendant also contends that the Government failed to prove that
Defendant was aware of the Co-conspirators’ illegal conduct. (Id.)

The Government argues that there was abundant evidence to support the jury’s verdict on
Count One. (Gov’t’s Opp’n Br. 3, ECF No. 102.) The Co-conspirators testified in detail about the
nature and scope of the conspiracy. (/d.) Additionally, the Government produced e-mail messages

that corroborated portions of Askew’s testimony regarding Christine Johnson’s (“Johnson”),
Defendant’s girlfriend, role in the conspiracy. (/d. at 3-4.) Finally, the Government asserts that
multiple false 1098-Ts were submitted on behalf of clients of Tax Pro’s and multiple false 1098-Ts
were recovered from Defendant’s computer. (/d.) The Government, therefore, argues that
Defendant must have been an active member of the conspiracy and aware of the Co-conspirators’
actions. (/d.)

2. Counts Two Through Six

Defendant also argues that “no rational jury could have found that [Defendant] aided or
assisted in the preparation of these taxpayers’ false federal income tax returns.” (Def.’s Moving
Br. 6.) More specifically, Defendant argues that the Government failed to prove that Defendant
did not believe the tax returns were accurate and that Defendant acted willfully. (/d.) Defendant
asserts that “taxpayers discussed certain items with [Defendant] for reporting purposes, but then
omitted them during IRS interviews.” (/d. at 7.) Defendant asserts that these omitted topics were
material omissions that were necessary for the jury to understand why Defendant had a good faith
belief in the accuracy of the tax returns he prepared. (/d.) Defendant, therefore, argues that no
rational juror could find that he acted willfully and he, consequently, is not guilty of Counts Two
through Six. (/d.)

The Government argues that there was “overwhelming evidence that [Defendant] was
guilty.” (Gov’t’s Opp’n Br. 4.) The Government contends that Defendant’s argument must fail
because of the weight of the witness testimony. (/d. at 5.) Additionally, some of the taxpayers”
own records, such as mortgage forms, W-2s, and receipts from charitable donations, do not match
the information Defendant entered on their tax forms. (/d.) Furthermore, the jury heard a recording
of Defendant preparing a tax return and including information on the return that the undercover

IRS agent did not instruct Defendant to include. (/d.) Finally, to show willfulness, the Government
notes that the entire time Defendant was preparing tax returns he was using the identity of other
tax preparers, which shows that Defendant took steps to hide his identity because he knew what
he was doing was illegal. (/d.)

B. Motion for New Trial

l. Count One

Defendant argues that “[t]he use of [witness] testimony, without more, to support
[Defendant’s] conspiracy conviction produces a manifest injustice to him.” (Def.’s Moving Br. 9.)
Defendant argues that the only evidence the Government produced for Count One was witness
testimony from the Co-conspirators. (/d. at 8.) Defendant contends that the Co-conspirators were
not credible and that their testimony alone is not enough to sustain a conviction for Count One.
(Ud. at 9.)

The Government argues that a new trial should be granted only in exceptional cases.
(Gov't’s Opp’n Br. 6.) The Government asserts that the testimonies of the Co-conspirators were
corroborated by each other and by other evidence in the record, such as documents, client
testimony, and a recording. (/d.) Additionally, “[e]ven where testimony is ‘patently incredible or
defies physical realities’ ...a defendant is still not necessarily entitled to a new trial.” (/d. at 6
(quoting United States v. Sanchez, 969 F.2d 1409, 1414 (2d Cir. 1992).) To support its position,
the Government cites several cases where refusals to grant new trials were upheld. (/d. at 6-7.)
The Government, therefore, contends that it is improper to move for a new trial solely because
Defendant believes the jury should not have credited the witness testimony as highly as it did. (/d.

at 7.)
2 Counts Two Through Six

Defendant contends, as above, that the only evidence the Government produced to sustain
his conviction on Counts Two through Six was witness testimony. (Def.’s Moving Br. 8.)
Additionally, Defendant argues that the witness testimony should not be believed for two reasons.
First, Defendant argues that the Co-conspirators testified with an “obvious bias and self-serving
interest to avoid their own prosecution.” (/d.) Second, as above, Defendant argues that the taxpayer
witnesses “withheld significant, exculpatory ... information” from the Government’s
investigative forces. (/d.) The Government, however, argues that at trial “none of the taxpayer
witnesses were impeached on any major details.” (Gov’t’s Opp’n Br. 6.)
IV. DISCUSSION

A. Motion for Acquittal

1, Count One

The Government must prove four elements beyond a reasonable doubt for a jury to find
Defendant guilty of conspiracy to defraud the United States under 18 U.S.C. § 371. First, two or
more parties must agree to defraud the United States. 18 U.S.C. $371; United States v. Rankin,
870 F.2d 109, 113 (3d Cir. 1989); see Third Circuit Model Criminal Jury Instructions § 6.18.371B.
Second, Defendant must have been a party to that agreement. 18 U.S.C. § 371; Rankin, 870 F.2d
at 113; see Third Circuit Model Criminal Jury Instructions § 6.18.371B. Third, Defendant must
have joined the agreement or conspiracy knowing of its objective to defraud the United States.
Third Circuit Model Criminal Jury Instructions § 6.18.371B. Fourth, a member of that group must
have made an overt act to further that goal. 18 U.S.C. § 371; Rankin, 870 F.2d at 113; see Third
Circuit Model Criminal Jury Instructions § 6.18.371B.

Defendant argues that no rational juror could have found that the Government proved

elements two and three of Count One beyond a reasonable doubt. (Def.’s Moving Br. 5.) First,
Defendant attacks the Co-conspirator’s credibility by reasoning that they could not possibly have
had time to hear or observe Defendant at work. (/d.) All credibility issues, however, are resolved
in the Government’s favor on a Rule 29 motion. Anderson, 108 F.3d at 481. If the Court were to
accept Defendant’s contention that the Co-conspirators were not credible, the Court would
necessarily substitute the jury’s judgment with its own. Defendant’s argument, therefore, must fail.

The following evidence introduced at trial supports the first two elements: Askew testified
that Defendant personally trained him on how to prepare false tax records. (Tr. I] 308:17-22, ECF
No. 95.) Sanders testified that he conspired with Askew and Defendant. (Tr. II 511:3-5, ECF
No. 96.) Additionally, Askew testified that he and Defendant used Johnson to provide false 1098-
Ts. (Tr. II 349:17-352:22.) Furthermore, the Government introduced records of false 1098-Ts
recovered from Defendant’s computer. (Exs. 601-02; Tr. III 617:15—-618:22.) The Court finds that
there was ample evidence presented at trial for a rational juror to conclude that two or more people
had an agreement and Defendant was one of those parties.

For the third element, Sanders and Askew testified that Defendant ordered Sanders to
falsify tax returns or Sanders would be fired. (Tr. If 357:8-13; Tr. HI 517:14—20.) Furthermore,
Askew testified that Defendant instructed Askew on how to prepare false returns.
(Tr. II 308:20-22.) Additionally, Askew testified that both himself and Defendant would use
Johnson to obtain false 1098-Ts. (Tr. II 351:21-352:2.) Sanders also testified that he was present
when Defendant entered false information in a tax return. (Tr. III 520:12-17.) The Court finds,
consequently, that a rational juror could have concluded that Defendant shared a unity of purpose
with the other Co-conspirators.

For the fourth element, the Government introduced into evidence tax returns that were

submitted to the IRS after being prepared by Defendant. (Exs. 201-07.) Askew testified that
Defendant had Johnson create false 1098-Ts for Defendant and Co-conspirators.
(Tr. If 350:12-17.) Additionally, J.A. testified that Defendant prepared his 2012, 2013, and 2014
tax returns.' (Tr. I 35:19-20.) M.C. testified that Defendant prepared her and her husband’s joint
2015 tax returns. (Tr. III 461:8-9.) K.S. testified that Defendant prepared her and her then-
husband’s 2016 tax returns. (Tr. III 585:11-12.) The Government also played a recording of
Defendant preparing tax returns for an undercover IRS agent. (Tr. I 151:10-152:11.)
Furthermore, the Government presented evidence that Defendant was using other tax
preparers’ identification numbers, including the Co-conspirators’, to prepare false tax returns,
Through the testimony of three different witnesses, the Government showed that Defendant
prepared taxes under false names. First, the Government introduced testimony from witnesses that
Defendant prepared their taxes even though their tax forms listed another preparer. (Tr. I
35:19-36:3, 40:12-19; Tr. III 461:2-9, 589:5—9.) Second, Clifford Young (“Young”) testified that
Defendant used Young’s Social Security Number to file taxes for clients under Young’s name.
(Tr. IV 691:8-693:6.) Third, the Government also produced testimony from the Co-conspirators
that Defendant used their names to submit false tax returns. (Tr. I] 342:2-6; Tr. IIT 519:21-24.)
Additionally, the requisite overt act may be committed by any member of the conspiracy.
(Tr. V 791:17-20.) Sanders testified to falsifying tax returns. (Tr. HI 507:12-19.) Askew also
testified to filing false tax returns. (Tr. II 308:14—-16.) Finally, Askew testified that he and
Defendant provided false 1098-Ts to other tax preparers at Tax Pro’s. (Tr. I] 352:15-19.) These
overt acts taken by the Co-conspirators satisfy this element as well. Thus. the Court finds a rational

juror could have concluded that a member of the conspiracy committed an overt act.

 

' Consistent with the Government’ s practice, the Court uses initials for those anonymized in the
Indictment.
A rational juror, therefore, could have found that the Government proved all elements of
Count One beyond a reasonable doubt. The Court denies Defendant’s Motion for Acquittal as to
Count One.

ay Counts Two through Six

The Government must prove four elements beyond a reasonable doubt for a jury to find
Defendant guilty of filing false statements in tax returns under 26 U.S.C. § 7206. First, Defendant
must aid or assist in, or procure, counsel, or advise the preparation of federal income tax returns
that are subsequently filed with the IRS. 26 U.S.C. § 7206(2); United States v. Gambone, 314 F.3d
163, 174 (3d Cir. 2003): see UNITED STATES DEPARTMENT OF JUSTICE TAX DIVISION, CRIMINAL
TAX MANUAL § 13.04 (2012). Second, those tax returns must be false in any material matter,
26 U.S.C. § 7206(2); Gambone, 314 F.3d at 174. A material matter is any matter that would impact
the Government’s ability to accurately calculate an individual’s tax liability or refund. Third
Circuit Model Criminal Jury Instructions § 6.26.7206-3: (Tr. V 798:18—20.) Third, Defendant
must not believe that the returns were true and correct as to those material matters. Third Circuit
Model Criminal Jury Instructions § 6.26.7206-4. Finally, Defendant must act willfully. 26 U.S.C.
§ 7206(2); Gambone, 314 F.3d at 174; see UNITED STATES DEPARTMENT OF JUSTICE TAX
DIVISION, CRIMINAL TAX MANUAL § 13.04 (2012). Willfulness in a tax setting means “intentional
action with bad purpose; that is, a deliberate commission of the specified violation with the idea
of evading taxes and with the intention of getting away with it.” United States v. La Haye, 548
F.2d 474, 475 (3d Cir. 1977).

Defendant argues that no rational juror could have found that he acted willfully. (Def.’s
Moving Br. 6.) Defendant asserts that the taxpayer witnesses told him different information than

what they told IRS agents in interviews. (/d. at 6-7.) Furthermore, Defendant contends that this
different information provided a good faith basis for his belief that the information he entered on
the tax returns was correct. (/d. at 7.)

Defendant’s argument, however, is nothing more than an attack on the credibility of the
Government’s witnesses. Once again, the Court must resolve all credibility issues in favor of the
Government. Anderson, 108 F.3d at 481. The Court reviews the relevant witness testimony for
Counts Two through Six to determine if a rational juror could conclude that the Government
proved all elements beyond a reasonable doubt.

Count Two charges Defendant with the preparation of false tax returns for J.A. for the 2012
tax year. (Indictment 8.) First, J.A. testified that Defendant prepared his 2012 tax return. (Tr. I
35:19-20.) Second, J.A. testified that his tax return falsely claimed he earned an education credit
in 2012. (Tr. 1 42:20-23.) IRS Revenue Agent Robert Illuzzi (“Agent Illuzzi”) testified that, as a
result of the false statement, the IRS lost money because it was unable to accurately calculate
J.A.’s tax liability. (Ex. 810; Tr. IV 744:3-5.) Third, J.A. testified that he did not tell Defendant
that he went to college. (Tr. I 43:3-44:4.) Finally, J.A. testified that Defendant falsely claimed an
education credit without documentation or instruction. (Tr. I 42:10-23.) A rational juror, therefore,
could find that Defendant intentionally assisted in filing J.A.’s false 2012 tax return.

Count Three charges Defendant with the preparation of false tax returns for J.A. for the
2013 tax year. (Indictment 8.) First, J.A. testified that Defendant prepared his 2013 tax return.
(Tr. [ 44:11-13.) Second, J.A. testified that his 2013 tax return falsely claimed he earned an
education credit. (Tr. I 49:15-17.) Additionally, J.A. testified that his tax return stated a false
childcare expense. (Tr. 147:17-19.) Agent Illuzzi testified that, as a result of those false statements.
the IRS lost money because it was unable to accurately calculate J.A.’s tax liability. (Ex. 810;

Tr. IV 744:3-5.) Finally, J.A. testified that Defendant falsely claimed the above deductions

10
without documentation or instruction. (Tr. I 48:3-18, 50:5—22.) A rational juror, therefore, could
find that Defendant intentionally assisted in filing J.A.’s false 2013 tax return.

Count Four charges Defendant with the preparation of false tax returns for J.A. for the 2014
tax year. (Indictment 8.) First, J.A. testified that Defendant prepared his 2014 tax return. (Tr. I
51:1-3.) Second, J.A. testified that his tax return contained a false Schedule C loss, a false
childcare expense, and a false education credit. (Tr. 1 56:3—-5, 57:20-22, 58:25—59:2.) Agent Illuzzi
testified that, as a result of those false statements, the IRS lost money because it was unable to
accurately calculate J.A.’s tax liability. (Ex. 810; Tr. IV 744:3—5.) Finally, J.A. testified that he
did not tell Defendant that he had a Schedule C loss, attended college, or had childcare expenses.
(Tr. I 56:11-57:13, 58:4-9, 59:3-17.) J.A. testified that Defendant added those inaccurate
statements without documentation or instruction. (Tr. 1 51:1-3.) The Government produced J.A.’s
W-2 to corroborate his testimony. (Ex. 504; Tr. 1 54:4-10.) A rational juror, therefore, could find
that Defendant intentionally assisted in filing J.A.’s false 2014 tax return.

Count Five charges Defendant with the preparation of false joint tax returns for M.C. and
her husband for the 2015 tax year. (Indictment 8.) First, M.C. testified that Defendant prepared her
and her husband’s 2015 tax return. (Tr. III 461:8—9.) Second, M.C. testified that the 2015 tax return
falsely claimed deductible gifts in excess of their actual gifts and a false Schedule C loss. (Tr. Ill
465:16-17, 466:10—11.) Agent Illuzzi testified that as a result of those false statements, the IRS
lost money because it was unable to accurately calculate M.C. and her husband’s tax liability.
(Ex. 810; Tr. IV 744:3-5.) Finally, M.C. testified that Defendant falsely claimed the above
deductions without documentation or instruction. (Tr. II] 465:18-19.) The Government provided

M.C.’s W-2s and donation receipts from 2015 to corroborate her testimony. (Ex. 507A; Tr. III

11
463:10-13.) A rational juror, therefore, could conclude that Defendant intentionally assisted in
filing M.C. and her husband’s false 2015 tax return.

Finally, Count Six charges Defendant with the preparation of false tax returns for J.S. and
her then-husband for the 2016 tax year. (Indictment 8.) First, J.S. testified that Defendant prepared
their 2016 tax return. (Tr. III 585:11-12.) Second, J.S. testified that their return falsely claimed a
charitable gift and a Schedule C loss. (Tr. III 589:22-590:2, 591 :6-8.) Agent Illuzzi testified that,
as a result of those false statements, the IRS lost money because it was unable to accurately
calculate J.S. and her then-husband’s tax liability. (Ex. 810; Tr. IV 744:3-S.) Finally, J.S. testified
that Defendant falsely claimed the above deductions without documentation or instruction. (Tr. III
590:3-8, 591:9-19.) Additionally, the Government corroborated J.S.’s testimony with her and her
then-husband’s records, such as W-2s, mortgage documents, and bank statements, which she gave
to Defendant to prepare her tax return. (Ex. 513A; Tr. III 586:13-587:7.) A rational juror,
therefore, could find that Defendant intentionally assisted in filing J.S.’s false 2015 tax return.

In sum, the Court finds that a rational juror could have found Defendant guilty of Counts
One through Six. The Court, accordingly, denies Defendant’s Rule 29 motion.

B. Motion for New Trial

1. Count One

Defendant argues that a new trial is warranted because his conviction on Count One was
so contrary to the weight of the evidence that an injustice has occurred. (Def.’s Moving Br. 7.)
Defendant’s only challenge to Count One is that the Co-conspirators’ testimony was not credible,
and, therefore, a new trial should be granted. (/d. at 8.) An attempt to impeach a witness, however,
is “more properly made to a jury.” Salahuddin, 765 F.3d at 346. Any attempts to discredit or

impeach the witnesses have already been heard and considered by the jury. The fact that Defendant

12
was not able to persuade any of the jurors at trial that the witnesses should not be believed does
not entitle Defendant to a new trial.

To support Count One, the Government introduced the testimony of both Co-conspirators.
Askew testified that Defendant showed him how to create false tax returns. (Tr. I 308:20—22.)
Sanders testified that Defendant became angry at him for not preparing client tax returns with false
information. (Tr. III 517:14—20.) Askew testified that Defendant used Johnson for the purpose of
creating false 1098-Ts. (Tr. II 349:17-352:22.) The Government also produced e-mail messages
titled “1098-T” Defendant received from an e-mail account that appears to belong to Johnson.
(Exs. 609-10.) Additionally, the Government provided false 1098-Ts that were recovered from
Defendant’s computer. (Exs. 601-02: Tr. III 617:15-618:22.) The recovered 1098-Ts were last
edited by someone with the same name as Johnson. (Tr. [II 619:19-20.) The Government.
therefore, provided not just witness testimony, but also documentary evidence that corroborated
witness testimony.

Considering the Government’s witness testimony and corroborating evidence, the Court
finds that there is little risk that a miscarriage of justice has occurred. Defendant’s failure to
impeach the Government’s witnesses does not equate to a miscarriage of justice. Additionally,
Defendant does not allege that errors infected the jury’s deliberations. Because Defendant's only
challenge to Count One is that the jury was wrong to believe the witnesses, this is not one of the
“exceptional cases” where a new trial should be granted for Count One. The Court denies
Defendant’s Rule 33 Motion as to Count One.

De Counts Two Through Six
Defendant challenges the verdict on Counts Two through Six solely by attacking the

credibility of the witnesses. (Def.’s Moving Br. 8.) First, the Government produced records that
individuals provided to Defendant to file their tax returns, including W-2s, mortgage payments,
and charitable donation receipts. (Tr. II] 463:22-464:9.) To support a finding that J.A. was not
entitled to a personal business Schedule C loss for Counts Two through Four, the Government
introduced his W-2 form. (Ex. 504; Tr. I 52:22-54:10.) J.A.’s W-2 form shows that he was an
employee of GMP Contracting and was not entitled to a Schedule C loss. (/d.) For Count Five, the
Government introduced M.C.’s W-2 and charitable donation receipts. (Ex. 507(A); Tr. III
463:10-13.) Defendant claimed a charitable donation in excess of the supporting receipts and a
false Schedule C loss on M.C.’s tax returns. (Tr. III 459:16-22, 460:13-17.) For Count Six, the
Government introduced J.S.’s W-2s, mortgage statements, and bank records. (Ex. 5 13(A); Tr. HI
585:16-586:3.) Although the records did not support a Schedule C loss, Defendant claimed J.S.
and her husband had a Schedule C loss on their tax returns. (Tr. II 591:2-8.)

Second, the Government produced false 1098-Ts. Askew described in detail the process to
obtain a false 1098-T from Johnson. (Tr. II 346:19-352:22.) Additionally, an IRS agent testified
that the 1098-Ts the IRS received for clients of Tax Pro’s were false and were sent from fax
numbers associated with Defendant, such as Johnson’s place of employment and the Tax Pro’s
office. (Tr. I] 252:9-10, 255:13-14, 256:10-16, 336:15-19.) The Government also provided two
false 1098-Ts recovered from Defendant’s computer. (Ex. 601; Tr. III 617:1 5—618:22.) In addition,
the Government introduced metadata from those recovered 1098-Ts, which revealed that the last
person to edit the document had the same name as Johnson. (Ex. 601(A).) The Government also
introduced eleven more false 1098-Ts that were found on Defendant’s computer, (Ex. 602; Tr. III
620:8-16,) and the accompanying metadata, (Ex. 602(A); Tr. III 622:18-623:2). The metadata
showed that a person with the same first name as Johnson was the last person to edit those

documents. (Tr. III 623:1—2.) Finally, the Government introduced e-mail messages recovered from

14
Defendant’s computer that were sent from an e-mail address similar to Johnson’s name with
“1098-1” in the subject headings. (Ex. 609; Ex. 610; Tr. III 626:14-631 :1.) One of the recovered
*1098-T” e-mail messages from Defendant’s computer contained the same eleven taxpayer names
that were also on the eleven false 1098-Ts recovered from Defendant’s computer. (Tr. III
630:18-631:1.)

The final piece of circumstantial evidence is a recording made by an undercover IRS agent.
(Tr. I 151:13-152:5.) In the recording, an undercover IRS agent told Defendant that he did not
attend college in that tax year. (Audio Recording at 6:11, Ex. 301-A.) The tax return Defendant
prepared for the agent, however, claimed an education credit. (Tr. 1 150:23-151:15.)

Therefore, the Government produced witness testimony as well as circumstantial evidence
to show that Defendant committed the crimes for which he was convicted. Defendant’s only
contention is that he believes the jury should not have believed the witnesses. Here, considering
the weight of the evidence against Defendant, the Court does not find that “a serious danger that a
miscarriage of justice has occurred.” Hamilton, 2010 WL 1027412. at *1. The present case is not
an example of an exceptional case where a Rule 33 motion is proper. The Court, consequently,
denies Defendant’s Rule 33 motion for Counts Two through Six.

V. CONCLUSION
For the reasons set forth above, Defendant’s Motion for Acquittal and for New Trial is

denied. An order consistent with this Memorandum Opinion will be entered.

thu

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

15
